Title: Memorandum on General Officers, 9 March 1792
From: Washington, George
To: 

 

[Philadelphia, 9 March 1792]

The following list contain the names of all the General Officers now living, & in this Country, as low as actual Brigadiers inclusively. Except those who it is conjectured would not, from age, want of health, & other circumstances come forward by any inducements that could be offered to them—& such as ought not to be named for the important trust of Commander in Chief.
Major General Lincoln. Sober, honest, brave and sensible, but infirm; past the vigor of life—& reluctantly (if offered to him) would accept the appointment.
Majr Genl Baron de Steuben [.] Sensible, Sober & brave; well acquainted with Tactics & with the arrangement & discipline of an Army. High in his ideas of Subordination—impetuous in his temper—ambitious—and a foreigner.
Majr Genl Moultree. Brave, & it is believed accommodating in his temper—Served the whole of last War; & has been an Officer in the preceeding one, at least had been engaged in an Expedition against the Cherokees; having defeated them in one or two considerable actions. What the resources or powers of his mind are—how active he may be—and whether temperate or not, are points I cannot speak to with decision, because I have had little or no opportunities to form an opinion of him.
Brigadier (but by Brevet Majr General) McIntosh. Is old and inactive; supposed to be honest and brave. Not much known in the Union, and therefore would not obtain much confidence, or command much respect; either in the Community or the Army.
Majr General (by Brevet) Wayne. More active & enterprizing than judicious & cautious. No œconomist it is feared. Open to flattery—vain—easily imposed upon—and liable to be drawn into scrapes. Too indulgent (the effect perhaps of some of the causes just mentioned) to his Officers & men. Whether sober—or a little addicted to the bottle, I know not.
Majr Genl (by Brevet) Weedon. Not supposed to be an Officer of much resource though not deficient of a competent share of understanding; rather addicted to ease & pleasure; & no enemy it is said to the bottle; never has had his name brot forward on this acct.
Majr Genl (by brevet) Hand. A sensible & judicious man; his

integrity unimpeached; and was esteemed a pretty good Officer. But, if I recollect rightly, not a very active one. He has never been charged with intemperance to my knowledge; His name has rarely been mentioned under the present difficulty of chusing an Officer to commd, but this may, in a great measure, be owing to his being at a distance.
Majr Genl (by brevet) Scott. Brave, & means well; but is an Officer of inadequate abilities for extensive command; &, by report, is addicted to drinking.
Majr Genl (by Brevet) Huntington. Sober, sensible, and very discreet. Has never discover’d much enterprize; yet, no doubt has ever been enter[t]ained of his want of spirit, or firmness.
Brigadier General Wilkenson. Is, by brevet Senr to those whose names follow—but the appointment to this rank was merely honorary. and as he was but a short time in Service, little can be said of his abilities as an Officer. He is lively, sensible, pompous and ambitious; but whether sober, or not, is unknown to me.
Brigadier General Gist. Little has ever been said of his qualifications as a General Officer. His activity, & attention to duty is somewhat doubtful; tho’ his spirit, I believe, is unimpeached.
Brigadier General Irvine. Is sober, tolerably sensible and prudent. It is said he is an œconomist; and supported his authority whilst he was entrusted with a seperate command. But I have no recollection of any circumstance that marks him as a decidedly good, or indifferent Officr.
Brigadier General Morgan. Has been fortunate, & has met with eclat. Yet there are different opinions with respect to his abilities as an Officer. He is accused of using improper means to obtain certificates from the Soldiers. It is said he has been [(]if the case is not so now) intemperate; that he is troubled with a palpitation which often lays him up. And it is not denied that he is illiterate.
Brigadier General Williams. Is a sensible man, but not without vanity. No doubt, I believe, is entertained of his firmness—and it is thought he does not want activity; but it is not easy, where there is nothing conspicuous in a character, to pronounce decidedly upon a Military man who has always acted under the immediate orders of a superior Officer; unless he had been seen frequently in Action. The discipline, interior œconomy & police of his Corp is the best evidence one can have of his talents in this

line and of this, in the case of Genl Williams I can say nothing; as he was appointed a Brigadier after he left the Northern to join the Southern Army. But a material objection to him is delicate health (if there has been no change in his Constitution)—for he has gone to the Sweet Springs two or three years successively in such bad health as to afford little hope of his ever returning from them.
Brigadier General Rufus Putnam. Possesses a strong mind—and is a discreet man. No question has ever been made (that has come to my knowledge) of his want of firmness. In short, there is nothing conspicuous in his character—And he is but little known out of his own State, and a narrow circle.
Brigadier Genl (by brevet) Pinckney. A Colonel since Septr 16th 1776; but appointed a Brigadr by brevet at the close of the War, only. In this Gentleman many valuable qualities are to be found. He is of unquestionable bravery—Is a man of strict honor, erudition & good sense: and it is said has made Tactic’s a study—But what his spirit for enterprize is—whether active or indolent; or fitted for arrangement, I am unable to say—never having had any opportunity to form a judgment of his talents as a Military character. The capture of Charleston put an end to his Military Services; but his junr Rank, and being little known in this part of the Union, are the two considerations most opposed to him, particularly the latter, as it is more than probable his being a prisoner prevented his promotion; which ought not to be any bar to his ranking as a Brigadier from the time that others of his standing as a Colonel, were promoted.
The above, and foregoing, closes the list of all the General Officers who as has been observed from age—want of health—disinclination, or peculiar circumstances, can be brought into view; from whom to chuse an Officer to command the Troops of the U.S.
If from either of the three Major Generals, which have been mentioned; or from those made so by brevet, the Commander of the Troops should be taken, no junior Officer can decline serving on the score of Rank; although he may desire, and have had expectations of being—first in command—himself.
Under this idea, and upon the principle of distribution, the arrangement of the Commanding Officer, and those next in grade to him, may be placed in the following points of view.

Commander
Lincoln or Moultree.
Under either of these Major Generals might serve as Brigadiers
Wayne unless by being a Majr Genl by brevet—& seeking the command himself—he should recoil at it.
Morgan for one of the above reasons would also revolt—viz.—command—or Williams—or Darke.
Wilkinson
Pickens
Brooks
If Pennsylvania gives the Commanding Officer, and he is of the Rank (by brevet) of Majr Generl; the above arrangement is equally applicable on the principle of distribution, & as unexceptionable on the score of rank. But if, in the first case, Wayne, Morgan and Williams refuse to serve, and in the Second, the two last do it, unless it be as Commander; then some others, junr in dates of Commission, or of inferior rank, must be resorted to.
If upon a full view of characters, and circumstances, General Pinckney should be deemed the most eligable for the command; it would be a fruitless attempt, & a waste of time to propose to those Officers who have been his Seniors, to engage again subordinately; especially if they have been his seniors in the line of Colonels: and here I would draw a line which I think is a just one—and that is—that his Colonels, & not his Brigadrs Commission, ought to decide his Rank as a Generl Officer—because it would be hard upon him to suffer in it on acct of his captivity; when motives of policy and not of demerit, suspended (as may fairly be presumed) his promotion during that period: but why, when it did take place, Rank was not (to a certain antecedant date) restord I am unable to conceive.
If this be fair reasoning (and I really think it is) neither Morgan nor Williams would have ground to object against serving under Pinckney. but as it is more than probable they will look to what is, rather than to what ought to be; a difficulty would be made on the subject of Rank—especially if there is any deriliction in them to the Service in any other character than that of Commanding it—and therefore it would be expedient perhaps to look for Officers of Junr Rank—& in that case may come in as—

Brigadiers
Wilkenson—whose rank is very questionable
Darke—or Howard
Willet—or Smith
Brooks.
If Governor Lee should be prefered to the Command, then Officers of lower grades than any that have been mentioned, in the preceeding pages must be sought after, as all of those are greatly his Seniors, & their being, in my opinion but little ground to hope that either the Military talents which he has displayed in the course of the War, or his present dignified Station, would reconcile any of them to act a subordinate part; except it be Wilkenson; who, as has been observed before, from having been but a short time in Service, & quitting it at an early period of the War, would have but little or no cause to complain. As also Pickens, who has never been in the Continental line. The arrangemt wd then be in this case—
Govr Lee Commander
Brigadrs
Wilkenson
Pickens
